UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-7184


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

RODNEY EDWARD JONES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Arenda L. Wright Allen,
District Judge.     (4:07-cr-00110-AWA-JEB-1; 4:09-cv-00076-JBF-
DEM)


Submitted:   December 16, 2013             Decided:   December 20, 2013


Before KEENAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rodney Edward Jones, Appellant Pro Se. Robert Edward Bradenham,
II, Assistant United States Attorney, Newport News, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rodney       Edward    Jones         seeks   to     appeal       the   district

court’s order denying relief on his 28 U.S.C. § 2255 (West Supp.

2013) motion.          The order is not appealable unless a circuit

justice    or    judge    issues    a   certificate        of       appealability.       28

U.S.C. § 2253(c)(1)(B) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that    reasonable      jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El      v.   Cockrell,        537     U.S.    322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Jones has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability and dismiss the appeal.                              We

dispense    with       oral   argument       because          the    facts     and    legal




                                             2
contentions   are   adequately   presented   in   the   materials   before

this Court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3